          Case 1:20-cv-01548-LLS Document 11 Filed 09/15/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JESSICA BERK,

                             Plaintiff,
                                                                   20-CV-1548 (LLS)
                    -against-
                                                                        ORDER
THE CITY OF NEW YORK, et al.,

                             Defendants.

LOUIS L. STANTON, United States District Judge:

       By order dated August 4, 2020, the Court dismissed this action for failure to state a claim

on which relief may be granted, under 28 U.S.C. § 1915(e)(2)(B)(ii). The Court entered

judgment on August 6, 2020. On September 10, 2020, the Court received Plaintiff’s notice of

appeal, motion for an extension of time to file a notice of appeal, and documents requesting leave

to proceed in forma pauperis (IFP) on appeal. (ECF 9-10.)

       Rule 4(a)(1)(A) of the Federal Rules of Appellate Procedure requires a notice of appeal in

a civil case to be filed within thirty days of entry of judgment. See Fed. R. App. P. 4(a)(1)(A).

The district court may extend the time to file a notice of appeal, however, if a party moves for an

extension of time within thirty days of the expiration of the time to file notice of appeal, and if

the moving party shows excusable neglect or good cause. See Fed. R. App. P. 4(a)(5)(A), which

allows an extension of thirty days, i.e. until October 4, 2020.

       Plaintiff filed the motion for an extension of time within thirty days of the expiration of

the time to file a notice of appeal. She asserts that she seeks an extension because she is having

problems with her mail and did not receive the order in a time. The Court grants Plaintiff’s

motion for an extension of time, but denies her request for leave to proceed IFP on appeal.

Plaintiff may seek leave from the Court of Appeals to proceed IFP on appeal.
          Case 1:20-cv-01548-LLS Document 11 Filed 09/15/20 Page 2 of 2




                                        CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court grants Plaintiff’s motion for an extension of time to appeal (ECF No. 10),

but denies her motion for leave to proceed IFP on appeal (ECF No. 9).

SO ORDERED.

 Dated:   September 15, 2020
          New York, New York

                                                               Louis L. Stanton
                                                                  U.S.D.J.




                                                2
